DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 04/07/2020.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent.
The IDS(s) submitted on 11/12/2020 is being considered.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Objections
Claims 16-20 are objected to because of the following informalities: first line of each claim recites in Line 1, the phrase “The computer readable storage medium” but .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,  8, 9, 10  15, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20150288427 A1) in view of Sirotkin et al (US 20130115999 A1).
Regarding claim 1, Wang discloses a method of coordinating beamforming in a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252).the method comprising:
establishing an agreement to collaborate (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ) between a first wireless AP (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and a second wireless AP(i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), wherein the first wireless AP services a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and the second wireless AP services a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252) and wherein further wireless stations (STAs) of the first BSS(i.e. WTRU1 and WTRU2 with AP1 and BSS1 per paragraph 252) measure transmission of received Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine first interference information (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , and the wireless STAs of the second BSS measure transmission of received PPDUs(i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230)  from the wireless STAs in the first BSS to determine second interference information; (i.e. WTRU3 and WTRU4 of BSS2 associated with AP2 records the data received from AP1 and associated WTRU1 and WTRU2 of BSS1/AP1 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs and report it to AP2 as further shown in the last part of Table 16) and report it to AP2 as interference info 2 per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)

collecting the first interference information and the second interference information; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)
establishing interference See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and
performing Multi-AP beamforming to service the first BSS and the second BSS according to the interference See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill 
Regarding claim 8, Wang discloses 
	A wireless access point (AP) (i.e. Fig. 21B  AP1 and hardware wise shown in Fig. 1B) comprising: a processor (i.e. Fig. 1B Processor 118);
a memory (Fig. 1B memories 130 and 132) coupled to the processor (i.e. Fig. 1B Processor 118) and comprising instructions executed by the processor to perform a method of Multi-AP beamforming for a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252). the method comprising:
	the wireless AP ( (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252)) establishing an agreement to collaborate with another wireless AP (i.e. AP2 of Fig. 21B) (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ), wherein the wireless AP is operable to service a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and the another wireless AP is operable to service a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), and wherein further wireless stations (STAs) of the first BSS (i.e. WTRU1  and WTRU2 of BSS1 in Fig. 21b - paragraph 252) measure transmission of received Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine interference information; (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) ,
the wireless AP collecting interference information measured by the wireless STAs in the first BSS; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)


See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and the wireless AP performing Multi-AP beamforming with the another wireless AP to service the first BSS and the second BSS, (See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the performing Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the access point of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the access point of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency 

Regarding claim 15, Wang discloses a non-transitory computer readable storage medium having embedded therein program instructions , which when executed by one or more processors of a device, causes the device to execute method for Multi-AP beamforming in a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252).the method comprising:
establishing an agreement to collaborate (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ) between a first wireless AP (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) operable to service a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and a second wireless AP(i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), operable to service a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252) and wherein wireless stations (STAs) of the first BSS(i.e. WTRU1 and WTRU2 with AP1 and BSS1 per paragraph 252) measure transmission of received Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine interference information (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)
collecting interference information measured by the wireless STAs in the first BSS; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)
establishing interference See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and
See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the medium of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the medium of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 2, Wang discloses the method as described in claim 1, wherein the interference i.e. WTRU1 and WTRU2 of BSS1 in Fig. 21 b-paragraphs 251 and 252), the performing Multi-AP beamforming is performed based on the interference Fig. 21 a - step 2107 performing sectorized beamforming by multiple-APs)  the second wireless AP selects a recipient STA of a downlink transmission in the second BSS, and wherein the recipient STA is not interfered with other transmissions in the first BSS.(See paragraphs 251-252  the whole point of developing an interference/transmission conflict list is to identify recipient STAs that will be less interfered either for uplink or downlink transmission and the system is capable in scheduling uplink or downlink per paragraph 88)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 9, Wang discloses the wireless AP as described in Claim 8, wherein the interference (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , and wherein the performing Multi-AP beamforming is performed based on the interference See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 10, Wang discloses the wireless AP as described in Claim 9, wherein information of the interference  (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 16, claim 16 is rejected in the same scope as claim 9.
Regarding claim 17, claim 17 is rejected in the same scope as claim 10.

Claims 3, 4, 5, 6, 7, 11, 12, 13, 14,  and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20150288427 A1) in view of Sirotkin et al (US 20130115999 A1) and further in view of Zhou et al (US 20180262936 A1).
Regarding claim 3, the combination of Wang and Sirotkin discloses the method described in claim 1, including performing Multi-AP beamforming according to the interference maps as set forth above but fails to disclose the second wireless AP performing a downlink transmission by nulling toward the first wireless AP to avoid interference of uplink transmissions of the of the first BSS.
	Zhou discloses the second wireless AP performing a downlink transmission by nulling toward the first wireless AP to avoid interference of uplink transmissions of the of Per paragraphs 77 and 78 explicitly stating nulling is used between two collaborating APs to cancel uplink interference from a neighboring BSS with an associated neighboring AP by sending null transmission downlink towards the STAs of the neighboring AP based on an interference free transmission list as stated at the end of paragraph 72 ) 
	In view of the above, having the method of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 4, the combination of Wang and Sirotkin discloses the method described in claim 1, including measuring transmission of received PDPUs as set forth above but fails to disclose calibrating a receiver nulling.
	Zhou discloses calibrating a receiver nulling. (see paragraphs 355 and 366 indicating while doing nulling periodic calibration is needed)
	In view of the above, having the method of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal 
Regarding claim 5, the combination of Wang and Sirotkin discloses the method described in claim 1 but fails to disclose further comprising determining trigger frame information of an uplink transmission in the first BSS and determining an intended recipient wireless STAs according to the trigger frame information.
	Zhou discloses determining trigger frame information of an uplink transmission (Fig. 7 TF 712) in the first BSS (i.e. INBSS is first BSS and contains at least STA1 and STA2 )and determining an intended recipient wireless STAs (i.e. STA1 and STA2 per Fig. 7 ) according to the trigger frame information.(i.e. STA1 and STA2 transmit uplink reports per uplink trigger frame TF 712 - paragraph 144)
	In view of the above, having the method of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 6, the combination of Wang and Sirotkin discloses the method described in claim 1, including establishing agreement to collaborate as set forth above but fails to disclose the first wireless AP indicating a collaborative uplink transmission in an uplink trigger frame.
See Fig. 7 where uplink trigger frame TF 712 triggers collaborative simultaneous uplink transmission in the INBSS - paragraph 144. See also Fig. 8)
	In view of the above, having the method of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 7, the combination of Wang and Sirotkin discloses the method described in claim 1, the first the first wireless AP selecting a recipient STA of the first BSS according to interference map to avoid interference.(i.e. note that Wang already disclosed in paragraphs 251-252 developing an interference/transmission conflict list is to identify recipient STAs that will be less interfered either for uplink or downlink transmission and the system is capable in scheduling uplink or downlink per paragraph 88.  Further Sirotkin discloses in paragraph 37 in relation to Fig. 2 using an interference map where users are assigned resources to minimize interference )
	The motivation to combine Wang and Sirotkin is set forth above.
	The combination of Wang and Sirotkin fails to disclose wherein the second wireless AP uses a trigger frame to indicate uplink transmission from a first wireless 
	Zhou discloses wherein the second wireless AP uses a trigger frame (Fig. 7 TF 712) to indicate uplink transmission from a first wireless STA (STA1 or STA2 in Fig. 7)  of the second BSS (i.e. Fig. 7 trigger frame 712 indicates an uplink transmission to a second AP AP1 of INBSSS) , wherein the first wireless AP continues the performing Multi-AP beamforming by nulling toward the second wireless AP.  (Per paragraphs 77 and 78 explicitly stating nulling is used between two collaborating APs to cancel uplink interference from a neighboring BSS with an associated neighboring AP by sending null transmission downlink towards the STAs of the neighboring AP based on an interference free transmission list as stated at the end of paragraph 72 ) 
	In view of the above, having the method of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 11, claim 11 is rejected in the same scope as claim 4.
Regarding claim 12, the combination of Wang and Sirotkin discloses the method described in claim 8 but fails to disclose further comprising wherein the wireless AP determines trigger frame information of an uplink transmission in the first BSS and 
	Zhou discloses wherein the wireless AP (Fig. 7 AP1 )determines trigger frame (Fig. 7 TF 712) information of an uplink transmission in the first BSS (i.e. which STAs to trigger and is based those who had received earlier a measurement request where in the first BSS is INBSS in Fig. 7) and an intended recipient wireless STAs (i.e. STA1 and STA2 per Fig. 7 ) according to the trigger frame information.(i.e. STA1 and STA2 transmit uplink reports per uplink trigger frame TF 712 - paragraph 144)
	In view of the above, having the AP of Wang and Sirotkin and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the AP of Wang and Sirotkin as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 13, claim 13 is rejected in the same scope as claim 6.
Regarding claim 14, claim 14 is rejected in the same scope as claim 7.
Regarding claim 18, claim 18 is rejected in the same scope as claim 4.
Regarding claim 19, claim 19 is rejected in the same scope as claim 5.
Regarding claim 20, claim 20 is rejected in the same scope as claim 6.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.